PER CURIAM.
Plaintiff entered employ of defendant, and deposited as security for his honesty the sum of $150. Because of irregularities in accounting for collection of bills, he was discharged. Then he brought suit against defendant to recover the money so deposited, and obtained an attachment, under which certain chattels were- seized and held. This attachment was vacated, and it appears to have been wanton. Then plaintiff instituted the present action for the recovery *657of $150, and the defendant interposed a counterclaim for $300 damages. On the trial evidence was given that the plaintiff had collected $70.03 while in defendant’s employ, which he failed to account for, and that the defendant had sustained damage by reason of the attachment to the amount of $75, making a total of $145.03. On all of the items we are of opinion that the justice decided properly, on competent and sufficient evidence, and the judgment should be affirmed.
Judgment affirmed, with costs.